Case: 19-50083      Document: 00515484234         Page: 1    Date Filed: 07/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 19-50083                          July 10, 2020
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

RANDY DOMINGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:18-CR-125-1


Before STEWART, GRAVES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       With the assistance of appointed counsel, Randy Dominguez moves this
court for leave to proceed in forma pauperis (IFP) in this direct criminal appeal
following the district court’s denial of IFP status. He contends that the district
court erred by not construing his pro se motion for leave to file an out-of-time
appeal as a § 2255 motion raising a claim of ineffective assistance of counsel
based on his counsel’s failure to file a timely notice of appeal.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50083     Document: 00515484234      Page: 2    Date Filed: 07/10/2020


                                  No. 19-50083

      We must assess our own jurisdiction, sua sponte if necessary. United
States v. Villanueva-Diaz, 634 F.3d 844, 848 (5th Cir. 2011). “An appeal
permitted by law as of right from a district court to a court of appeals may be
taken only by filing a notice of appeal with the district clerk within the time
allowed by Rule 4.” FED. R. APP. P. 3(a)(1). The sole appellate issue that
Dominguez raises in his brief in support of his IFP motion relates to the
propriety of the district court’s order denying his motion for leave to file an out-
of-time appeal. Because Dominguez has not filed a notice of appeal or any
document that could be construed as a timely notice of appeal from the district
court’s order denying his motion for leave to file an out-of-time appeal, this
court does not have jurisdiction to consider it. See FED. R. APP. P. 3(a)(1).
      Dominguez does not point to any nonfrivolous issue that he seeks to raise
in his appeal of the judgment of conviction. Accordingly, he has not shown that
his appeal is taken in good faith. See United States v. Boutwell, 896 F.2d 884,
889-90 (5th Cir. 1990); Howard v. King, 707 F.2d 215, 220 (5th Cir.1983).
      The motion for leave to proceed IFP on appeal is DENIED. Dominguez’s
appeal of the criminal judgment is DISMISSED as frivolous pursuant to Fifth
Circuit Rule 42.2. To the extent Dominguez is appealing the district court’s
denial of his motion for leave to file an out-of-time appeal, the appeal is
DISMISSED for lack of jurisdiction. Counsel’s motion to withdraw is DENIED
as moot.




                                         2